DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-11 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 9/23/2020 and reviewed by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the changing pitch angle of the rear end of the second propulsion portion as claimed in claims 1, 5, 8, and 9 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rear end of the main body" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear end of the second propulsion portion" in lines 17-18 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Line 2 of claim 2 recites the limitation “a horizontal tail wing formed on both side surfaces of the second propulsion portion”, this limitation has already been introduced earlier in the claims and the second recitation of the terms results in a double inclusion and renders the claim indefinite because it is unclear if it is the same base. This limitation should be removed from the claim.
Lines 2-3 of claim 3 recites the limitation “a rear end of the horizontal tail wing”, this limitation has already been introduced earlier in the claims and the second recitation of the terms results in a 
Line 2 of claim 4 recites the limitation “a rear end of the main body”, this limitation has already been introduced earlier in the claims and the second recitation of the terms results in a double inclusion and renders the claim indefinite because it is unclear if it is the same base. This term can be rewritten as “the rear end of the main body” to clarify the claim.
Line 3 of claim 5, and line 3 of claim 9 recites the limitation “a rear end of the second propulsion portion”, this limitation has already been introduced earlier in the claims and the second recitation of the terms results in a double inclusion and renders the claim indefinite because it is unclear if it is the same base. This term can be rewritten as “the rear end of the second propulsion portion” to clarify the claim.
Claims 6, 7, and 10 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kroo et al. (PGPub #2018/0086448).
Regarding claim 1, Kroo teaches a flying object comprising: a main body (102); 5a main wing (106) formed on a side surface of the main body (102 and 106 as seen in figure 1A); a first propulsion portion (110) provided on an outer side of the main wing (106 and 110 as seen in figure 1A) and configured to be tilted (110 as seen in figures 1A, and 1B); a second propulsion portion (The propulsion units seen on wing 108) disposed at the rear of the main body (102 and 108 as seen in figure 1A); a horizontal tail wing (108) formed on both side surfaces of the second propulsion portion (As can be seen in figure 1A the wing extends on both sides of each of the second propulsion portions); and a controller configured to control a movement of the first propulsion portion and 10the second propulsion portion (Paragraph 15, lines 1-16), control the second propulsion portion in response to a tilt angle of the first propulsion portion by which the first propulsion portion is tilted (Paragraph 15, lines 1-16), and as the tilt angle of the first propulsion portion changes from a rotary wing to a fixed wing: control a rear end of the horizontal tail wing to become horizontal gradually (Paragraph 15, lines 1-16, and as can be seen in figures 1A, and 1B as the front wing and propulsion units move from the vertical flight position to the horizontal flight position the rear horizontal wing is moved to a more horizontal position), and control a magnitude of the pitch angle of the rear end of the second propulsion portion to decrease gradually (Paragraph 15, lines 1-16, and as can be seen in figures 1A, and 1B as the front wing and propulsion units move from the vertical flight position to the horizontal flight position the pitch angle of the second propulsion portion is moved from a substantially 90 degree pitch angle to a substantially 0 degree pitch angle).
Regarding claim 2, Kroo teaches the flying object of claim 1, further comprising: a horizontal tail wing (108) formed on both side surfaces of the second propulsion portion (As can be seen in figure 1A the wing 108 extends from both sides of the propulsion units on wing 108), wherein the controller is configured to control a movement of the horizontal tail wing (Paragraph 15, lines 1-16), wherein the controller is configured to control the horizontal 20tail wing in response to the tilt angle of the first propulsion portion (Paragraph 15, lines 1-16).
Regarding claim 3, Kroo teaches the flying object of claim 2, wherein, when the tilt angle of the first propulsion portion corresponds to a rotary wing (106 as seen in figure 1A), the controller is configured to control a rear end of the horizontal tail wing to be tilted downwards with respect to a horizon (108 as seen in figure 1A, and Paragraph 15, lines 1-16).
Regarding claim 7, Kroo teaches the flying object of claim 1, wherein the first propulsion portion is formed in the 15shape of a duct (110 as seen in figure 1A).
Regarding claim 8, Kroo teaches a system for controlling a posture of a flying object, configured to: when a tilt angle of a first propulsion portion (110) disposed on a side surface of the flying object (102, 106, and 110 as seen in figure 1A) corresponds to a rotary wing (106, and 110 as seen in figure 1A), control a rear end of a horizontal tail wing (108) 20disposed at the rear of the flying object (102 and 108 as seen in figure 1A) to be tilted downwards with respect to a horizon (108 as seen in figure 1A, and Paragraph 15, lines 1-16), and as the tilt angle of the first propulsion portion changes form the rotary wing to a fixed wing (106 as seen in figures 1A and 1B); control the rear end of the horizontal tail wing to become horizontal gradually (108 as seen in figures 1A and 1B, and Paragraph 15, lines 1-16), and control a magnitude of the pitch angle of a rear end of a second propulsion portion to decrease gradually (Paragraph 15, lines 1-16, and as can be seen in figures 1A, and 1B as the front wing and propulsion units move from the vertical flight position to the horizontal flight position the pitch angle of the second propulsion portion is moved from a substantially 90 degree pitch angle to a substantially 0 degree pitch angle)
Regarding claim 9, Kroo teaches the system of claim 8, configured to: when the tilt angle of the first propulsion portion corresponds to the rotary wing (106, and 110 as seen in figure 1A), control a pitch angle of a rear end of a wing (108 as seen in figure 1A) of a second propulsion portion formed in the shape of a propeller (110, As can be seen in figure 1A there is a propeller attached to the rear wing 108, and Paragraph 15, lines 1-16) at a rear end of the flying object to have a negative value with respect to the horizon (108 as seen in figure 1A, and Paragraph 15, lines 1-16).
Regarding claim 11, Kroo teaches the system of claim 8, wherein the first propulsion portion is formed in the shape of a duct (110 as seen in figure 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bermond et al. (PGPub #2015/0314865) in view of Kroo et al. (PGPub #2018/0086448).
Regarding claim 1, Bermond teaches a flying object comprising: a main body (Element F); 5a main wing (Elements A1, and A2) formed on a side surface of the main body (Elements A1, A2, and F as seen in figure 1); a first propulsion portion (Elements N1, and R1) provided on an outer side of the main wing (Elements A1, N1, and R1 as seen in figure 1) and configured to be tilted (Element N1 as seen in figures 1, and 2); a second propulsion portion (1) disposed at the rear of the main body (Elements F and 1 as seen in figure 1); a horizontal tail wing (Element P1) formed on both side surfaces of the second propulsion portion (1, and Element P1 as seen in figure 1);and a controller configured to control a movement of the first propulsion portion and 10the second propulsion portion (Paragraph 14, lines 1-6, and Paragraph 38, lines 1-4), control the second propulsion portion in response to a tilt angle of the first propulsion portion by which the first propulsion portion is tilted (Paragraph 13, lines 1-10).  But Bermond does not teach as the tilt angle of the first propulsion portion changes from a rotary wing to a fixed wing: control a rear end of the horizontal tail wing to become horizontal gradually, and control a magnitude of the pitch angle of the rear end of the second propulsion portion to decrease gradually.
However, Kroo does teach as the tilt angle of the first propulsion portion changes from a rotary wing to a fixed wing: control a rear end of the horizontal tail wing to become horizontal gradually (Paragraph 15, lines 1-16, and as can be seen in figures 1A, and 1B as the front wing and propulsion units move from the vertical flight position to the horizontal flight position the rear horizontal wing is moved to a more horizontal position), and control a magnitude of the pitch angle of the rear end of the second propulsion portion to decrease gradually (Paragraph 15, lines 1-16, and as can be seen in figures 1A, and 1B as the front wing and propulsion units move from the vertical flight position to the horizontal flight position the pitch angle of the second propulsion portion is moved from a substantially 90 degree pitch angle to a substantially 0 degree pitch angle).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the tail wing and second propulsion portion rotate to a horizontal forward flight position when the first propulsion unit moves to a forward flight position because Bermond and Kroo are both tilt rotor VTOL aircraft.  The motivation for having the tail wing and second propulsion portion rotate to a horizontal forward flight position when the first propulsion unit moves to a forward flight position is that it allows 
Regarding claim 2, Bermond as modified by Kroo teaches the flying object of claim 1, further comprising: a horizontal tail wing (Element P1) formed on both side surfaces of the second propulsion portion (1, and Element P1 as seen in figure 1), but Bermond does not teach that the controller is configured to control a movement of the horizontal tail wing, wherein the controller is configured to control the horizontal tail wing in response to the tilt angle of the first propulsion portion.  
However, Kroo does teach that the controller is configured to control a movement of the horizontal tail wing (Paragraph 15, lines 1-16), wherein the controller is configured to control the horizontal tail wing in response to the tilt angle of the first propulsion portion (Paragraph 15, lines 1-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller control the movement of the tail wing based on the tilt angle of the first propulsion portion because Bermond and Kroo are both tilt rotor VTOL aircraft.  The motivation for having the controller control the movement of the tail wing based on the tilt angle of the first propulsion portion is that it helps to improve the stability of the aircraft.
Regarding claim 3, Bermond as modified by Kroo teaches the flying object of claim 2, but Bermond does not teach that the tilt angle of the first propulsion portion corresponds to a rotary wing, the controller is configured to control a rear end of the horizontal tail wing to be tilted downwards with respect to a horizon.  However, Kroo does teach that the tilt angle of the first propulsion portion corresponds to a rotary wing (106 as seen in figure 1A), the controller is configured to control a rear end of the horizontal tail wing to be tilted downwards with respect to a horizon (108 as seen in figure 1A, and Paragraph 15, lines 1-16).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the horizontal wing angled vertically when in vertical flight because Bermond and Kroo are both tilt rotor VTOL aircraft.  The motivation for having the horizontal 
Regarding claim 7, Bermond as modified by Kroo teaches the flying object of claim 1, wherein the first propulsion portion is formed in the 15shape of a duct (Element N1 as seen in figure 1).
Claims 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bermond et al. (PGPub #2015/0314865) as modified by Kroo et al. (PGPub #2018/0086448) as applied to claim 3 above, and further in view of Clifton et al. (US #4,828,203).
Regarding claim 4, Bermond as modified by Kroo teaches the flying object of claim 3, further comprising: 30a vertical tail wing (Elements D1, and D2 of Bermond) formed at a rear end of the main body (Elements D1, D2, and F as seen in figure 1 of Bermond), wherein the second propulsion portion is formed in the shape of a propeller (1 as seen in figure 3 of Bermond), but Bermond does not teach that the second propulsion portion is disposed under the vertical tail wing.
However, Clifton does teach that the second propulsion portion is disposed under the vertical tail wing (22 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rear propulsion unit disposed under the vertical wing because Bermond and Clifton are both VTOL aircraft.  The motivation for having the rear propulsion unit disposed under the vertical wing is that it helps to provide additional yaw control to the aircraft.
Regarding claim 5, Bermond as modified by Kroo and Clifton teaches the flying object of claim 4, but Bermond does not teach that when the tilt angle of the first propulsion portion corresponds to the rotary wing, the controller is configured to control a pitch angle of a rear end of the second propulsion portion to have a negative value with respect to the horizon.  However, Kroo does teach that when the tilt angle of the first propulsion portion corresponds to the rotary wing, the controller is configured to control a pitch angle of a rear end of the second propulsion portion to have a negative value with (Paragraph 15, lines 1-16, and as can be seen in figures 1A, and 1B when the aircraft is in a rotary flight mode the rear portion of the second propulsion portion is angled downwards relative to the horizon).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second propulsion portion pitched down when the first propulsion portion is in the vertical flight mode because Bermond and Kroo are both tilt rotor VTOL aircraft.  The motivation for having the second propulsion portion pitched down when the first propulsion portion is in the vertical flight mode is that it allows the second propulsion portion to provide additional vertical thrust when the aircraft is in the vertical flight mode.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bermond et al. (PGPub #2015/0314865) as modified by Kroo et al. (PGPub #2018/0086448), and Clifton et al. (US #4,828,203) as applied to claim 3 above, and further in view of DeLorean (PGPub #2018/0222580).
Regarding claim 6, Bermond as modified by Kroo and Clifton teaches the flying object of claim 5, but does not teach that as the tilt angle of the first propulsion portion changes from the rotary wing to the fixed wing, the controller is configured to control power of the second propulsion portion to decrease gradually.  However, DeLorean does teach that as the tilt angle of the first propulsion portion changes from the rotary wing to the fixed wing, the controller is configured to control power of the second propulsion portion to decrease gradually (Paragraph 70, lines 1-22).
Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroo et al. (PGPub #2018/0086448) in view of DeLorean (PGPub #2018/0222580).
Regarding claim 10, Kroo teaches the system of claim 9, but does not teach that as the tilt angle of the first propulsion portion changes from the rotary wing to the fixed wing, control power of the second propulsion portion to decrease gradually.  However, DeLorean does teach that as the tilt angle of the first propulsion portion changes from the rotary wing to the fixed wing, control power of the second propulsion portion to decrease gradually (Paragraph 70, lines 1-22).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the power of the second propulsion unit decreased as the first propulsion unit transitions from the hover mode to the forward flight mode because Kroo and DeLorean are both VTOL aircraft.  The motivation for having the power of the second propulsion unit decreased as the first propulsion unit transitions from the hover mode to the forward flight mode is that it helps to save fuel for the system by not requiring the engines from unnecessarily running when they aren’t need to maintain flight.
Response to Arguments
The examiner disagrees with the applicants arguments that the motion of the wing and propulsion portion as taught by the prior arts are not taught to be gradual.  The prior art references teach that the members are moved between first and second positions and it is not currently possible to instantaneously move these members between the two positions, instead these members are rotated between the two positions and the rotation of an object is an inherently gradual process as it has to move the member through all of the degrees of rotation over a period of time.  If the applicants believe that there is a difference in the gradual motion of their application compared to the prior art then those differences should be amended into the claim language as those specifics are not currently reflected in the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647